Pee Curiam.
The action in the District Court ivas for an unlawful taking of household goods, money, jetvelry and other personal effects. The answer denied every material allegation in the complaint, except that it admitted taking certain of the goods in question after one Loveland, the sergeant-at-arms in the Disrict Court, had executed a writ of replevin.
The case was tried before a jury and under suitable instructions they returned a verdict in favor of the plaintiff in the sum of $500, and it is for the purpose of setting aside this verdict that the rule to show cause avrs granted.
The verdict of the jury is challenged on the ground that it is against the clear weight of eAÚdeuce, is excessive and under no possible reasoning could the jury have arrived at such a Arerdict. The eAridence offered by the plaintiff shoAvs that they had been, in possession of certain goods and that they were taken by the defendants Avhile they were away *646from home. There is some testimony as to the value of the goods. The household goods had been purchased and had been used for sometime. The purchase price and the extent of the use was testified to. There was some testimony in which the jewelry was described. Insurance papers, money and other documents seem to have been taken, and there was testimony with respect to these.
The verdict should not be disturbed unless clearly improper, and we think this verdict reasonably supported by the evidence in all aspects in which it is challenged.
The rule to show cause will be discharged.